PER CURIAM.
In this appeal proceeding under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm, without comment, the revocation of the probation Mr. Clifton was serving following his 2013 adjudication for two counts of sale of hydrocodone and the resulting sentences imposed after that revocation. However, because the order of revocation does not specify the conditions Mr. Clifton admitted violating-specifically conditions (3) and (10) as set forth in the affidavit of violation-we remand for the entry of an order *275specifying those conditions. See Rodriguez v. State, 232 So.3d 483 (Fla. 2d DCA 2017) ; Huggins v. State, 216 So.3d 785 (Fla. 2d DCA 2017).
Affirmed; remanded with directions.
KHOUZAM, LUCAS, and SALARIO, JJ., Concur.